The defendant, at April term 1836, pleaded not guilty; and a jury being impaneled to try the issue joined on that plea, found him guilty in manner and form as set forth in the information, and assessed his fine to five dollars. Whereupon he moved the court to arrest the judgment, “because there is no law in Virginia by which the offence charged in the information can be punished.” The court, with the consent of the defendant, adjourned to this court, for novelty and difficulty, the following questions: 1. Is the offence charged in the information punishable by any law in force in Virginia? 2. What judgment shall be given on the verdict?